DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 26 August 2021.  Amendments to claims 1, 8 and 15 are acknowledged and have been carefully considered.  Claims 2, 9, and 16 are cancelled.  Claims 1, 3-8, 10-15, and 17-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
	A method performed at a computing system having one or more processors and memory, the method comprising: 
determining a plurality of candidate feature factors associated with a plurality of users for inclusion as an on-line advertisement recommendation feature factor, the recommendation feature factor including one or more of: age, gender, district, internet devices used by the plurality of users, user interest reflected by user access history and purchasing behavior; 
retrieving a processing model, for determining a probability of advertisement accessing information by the plurality of users; 
for each of the plurality of candidate feature factors:
generating an initial accessing probability of recommended information using the processing model without the respective candidate feature factor;
generating a first accessing probability of recommended information using the processing model with the respective candidate feature factor; 
determining a difference between the first accessing probability and the initial accessing probability, including: 
determining first information entropy of the recommended information before the incorporation of the respective candidate feature factor into the processing model, wherein the first information entropy indicates a likelihood that the advertisement was accessed before the incorporation of the candidate feature factor into the processing model;
determining second information entropy of the recommended information after the candidate feature factor is incorporated into the processing model, wherein the second information entropy indicates a likelihood that the advertisement was accessed after the incorporation of the candidate feature factor into the processing model; and
determining a decrease in information entropy of the recommended information by subtracting the first information entropy from the second information entropy, wherein the decrease in information entropy corresponds to an increase in likelihood of access of the advertisement due to the incorporation of the respective candidate feature factor; and 
in accordance with the determination that the difference meets a predetermined threshold condition, converting the respective candidate feature factor into an on-line advertisement recommendation feature factor; 
modifying the processing model by incorporating the on-line advertisement recommendation feature factor; 
receiving, from a display page, an access request from a first user of the plurality of users;
in response to the access request;
determining a target advertisement for the first user in accordance with the modified processing model and one or more of. a data mining algorithm, an information retrieval algorithm, and a text analysis algorithm that are interactively connected with the modified processing model; 
determining a corresponding size and placement features for the advertisement; and 
delivering the target advertisement to the first user, so that the first user can access the target advertisement with a higher probability.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the statutory framework, claims 1 and 3-7 is/are drawn to methods (i.e., a process), claims 8 and 10-14 is/are drawn to a system (i.e., a machine/manufacture) and claims 15 and 17-20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1, 3-8, 10-15, and 17-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining a plurality of candidate feature factors associated with a plurality of users for inclusion as an on-line advertisement recommendation feature factor, the recommendation feature factor including one or more of: age, gender, district, internet devices used by the plurality of users, user interest reflected by user access history and purchasing behavior; retrieving a processing model, for determining a probability of advertisement accessing information by the plurality of users; for each of the plurality of candidate feature factors: generating an initial accessing probability of recommended information using the processing model without the respective candidate feature factor; generating a first accessing probability of recommended information using the processing model with the respective candidate feature factor; determining a difference between the first accessing probability and the initial accessing probability, including: determining first information entropy of the recommended information before the incorporation of the respective candidate feature factor into the processing model, wherein the first information entropy indicates a likelihood that the advertisement was accessed before the incorporation of the candidate feature factor into the processing model; determining second information entropy of the recommended information after the candidate feature factor is incorporated into the processing model, wherein the second information entropy indicates a likelihood that the advertisement was accessed after the incorporation of the candidate feature factor into the processing model; and determining a decrease in information entropy of the recommended information by subtracting the first information entropy from the second information entropy, wherein the decrease in information entropy corresponds to an increase in likelihood of access of the advertisement due to the incorporation of the respective candidate feature factor; and in accordance with the determination that the difference meets a predetermined threshold condition, converting the respective candidate feature factor into an on-line advertisement recommendation feature factor; modifying the processing model by incorporating the on-line advertisement recommendation feature factor; receiving, from a display page, an access request from a first user of the plurality of users; in response to the access request; determining a target advertisement for the first user in accordance with the modified processing model and one or more of. a data mining algorithm, an information retrieval algorithm, and a text analysis algorithm that are interactively connected with the modified processing model; determining a corresponding size and placement features for the advertisement; and delivering the target advertisement to the first user, so that the first user can access the target advertisement with a higher probability.
This identified judicial exception is similar to judicial exceptions defined as abstract ideas including certain methods of organizing human activity including advertising, marketing or sales activities or behaviors.

Independent claims 8 and 15 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea or judicial exception under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor and computing apparatus comprised of a processor and memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor executing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [122] recites “the electronic device may be a recommendation server for example. Referring to FIG. 11, the electronic device may include a processor 1, a communication interface 2, a memory 3 and a communication bus,” written description paragraph [123] recites “processor 1 may be a central processing unit (CPU), or an application specific integrated circuit (ASIC), or one or more integrated circuits,” written description paragraph [124] recites “memory 3 may include a high-speed random access memory (RAM), or may include a non-volatile memory, such as at least one magnetic disk memory,” and written description paragraph [135] recites “Steps of the method or algorithm described in conjunction with the embodiments disclosed herein may be implemented directly with hardware, a software module executed by a processor, or a combination thereof. The software module may be placed in a Random Access Memory (RAM), a memory, a Read Only Memory (ROM), an electrically-programmable ROM, an electrically erasable programmable ROM, a register, a hard disk, a removable disk, a CD-ROM, or a storage medium in any other forms well known in the art.”  Therefore the instant invention is performed by a generic computing device or system executing generic and well understood instructions, and is not an improvement to a technological system or another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 7 and 14 are directed to the judicial exception as above and further directed to disclosures related to determining an information entropy, or increase in accesses of the recommended information and are rejected as directed to the abstract idea as explained above.
Dependent claims 3-6, 10-13, and 17-20 are directed to the judicial exception as above related to certain methods of organizing human activity and are further directed to a judicial exception directed to mathematical concepts such as mathematical relationships, formulas or equations, and mathematical calculations for determining decreases in information entropy, expressed as increases in accesses of the recommended information and are rejected as being directed to a judicial exception similar to the exception identified above, without being directed to a practical exception and are not directed to significantly more.
Dependent claims 3-7, 10-14, and 17-20 do not add more to the abstract idea of independent Claims 1, 8, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Response to Arguments
	Applicants’ Remarks and Amendments submitted 26 August 2021 are considered below with respect to the rejections of claims 1, 3-8, 10-15, and 17-20 in the Non-Final Office Action dated 27 May 2021.
35 USC 103 Rejections
Applicant’s arguments and amendments, see Remarks/Amendments filed 26 August 2021, with respect to the rejections of claims 1, 3-8, 10-15, and 17-20 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-8, 10-15, and 17-20 under 35 USC 103 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Shao (20160189201) at least paras. [60]-[64]
	See Morley et al. (20160253325) at least paras. [72]-[82]
See Kirti et al. (20160232575) at least paras. [21]-[27]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682